DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-5, 7-14, 16, 18, 20, and 23 of the after-final claim set received 10/11/2021 are pending.  Claims 6, 15, 17, 19, and 21-22 have been canceled by the applicant.

Election/Restrictions
Claims 1-5, 7-10, 12-14, 16, 18, 20, and 23 are allowable. The restriction requirement of process or apparatus, as set forth in the Office action mailed on 12/22/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claim 20, directed to the non-elected process, is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Matthew Koziarz on 10/20/2021.
The application has been amended as follows: 
Claim Amendment
Claim 11.  Canceled

Claim 20, line 5 --layer, the networked ceramic nanofibers [[ARE]]are comprised of filaments that define pores there--

Allowable Subject Matter
Claims 1-5, 7-10, 12-14, 16, 18, 20, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or provide basis for a reasonable combination to the following in combination with the other independent claim limitations:
Regarding Claims 1 and 12, “the layer of networked ceramic nanofibers including an inner sub-layer that has the pores that are void and an outer surface sub-layer in which the networked ceramic nanofibers are melt- consolidated as a solid.”
Regarding Claim 20, “melt-consolidating a portion of the layer of networked ceramic nanofibers such that the layer of networked ceramic nanofibers includes an inner sub-layer that has the pores that are void and an outer surface sub-layer in which the networked ceramic nanofibers are melt-consolidated as a solid.”
Claims 2-5, 7-10, 13-14, 16, 18, and 23 are allowable at least by basis on one of the claims discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.D.F/Examiner, Art Unit 3741                                                                                                                                                                                                        
/GERALD L SUNG/Primary Examiner, Art Unit 3741